 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REALIOUS CYPRIAN,                                   No. 2:19-cv-0689 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    T. CONSTABLE, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. See ECF No. 1 at 6. In support of this request, plaintiff states that he is

19   currently a patient in the California Department of Corrections and Rehabilitation’s EOP Mental

20   Health Program and that he is currently being treated with psychotropic medication. See id.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 2   common to most prisoners, such as lack of legal education and limited law library access, do not
 3   establish exceptional circumstances that would warrant a request for voluntary assistance of
 4   counsel.
 5          A review of plaintiff’s complaint indicates that he has stated two claims of violation of
 6   right, both of which stem from an initial incident of defendants failing to protect him from harm
 7   inflicted upon him by another inmate. The claims are simple and clear, providing both legal
 8   grounds for relief and facts in support of those grounds. Thus, plaintiff appears to have the ability
 9   to articulate his claims in an adequate fashion. For these reasons, the court does not find the
10   required exceptional circumstances.
11          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
12   counsel, filed April 23, 2019 (ECF No. 1 at 6), is DENIED.
13   DATED: May 22, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
